In an action to recover damages under Civil Rights Law §§ 50 and 51, the defendant appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated June 14, 1990, which denied its motion to dismiss the action as barred by the Statute of Limitations.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the defendant’s preanswer motion to dismiss the complaint upon the ground that the plaintiff’s Civil Rights Law action was barred by the *628applicable one-year Statute of Limitations (see, CPLR 215 [3]; Civil Rights Law §§ 50, 51). Although the defendant’s alleged wrongful use of the plaintiff’s picture began several years before the commencement of the action, the complaint alleges that the defendant’s improper actions have continued "to the present time”. Inasmuch as the plaintiff commenced her action within one year of the defendant’s most recent alleged violations of the Civil Rights Law, the defendant’s motion to dismiss the action as time-barred was properly denied. We note, as the plaintiff concedes, that the extent of the plaintiff’s recovery, if any, is limited to damages allegedly sustained during the one-year period which immediately preceded the service of her summons. Thompson, J. P., Lawrence, Miller and Ritter, JJ., concur.